              Case 2:19-cr-00046-MCE Document 67 Filed 04/27/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0046-MCE
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           ORDER
13
     NOE GANDARA-SOTO,                                  DATE: April 22, 2021
14                                                      TIME: 10:00 a.m.
                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16

17          This matter was set for a status conference on April 22, 2021, and continued on the Court’s own

18 motion to April 29, 2021. The parties now request that the Court continue the status conference to July

19 22, 2021, and to exclude time under the Court’s General Orders, in the interests of public health and
20 safety, and under Local Code T4, for the reasons set forth below.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           1
30
                 Case 2:19-cr-00046-MCE Document 67 Filed 04/27/21 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

25 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

26 (noting any pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; ORDER            2
30
                Case 2:19-cr-00046-MCE Document 67 Filed 04/27/21 Page 3 of 4


 1                                                   STIPULATION

 2         1.       By this stipulation, the defendant now moves to continue the status conference to July 22,

 3 2021, and to exclude time between April 22, 2021, and July 22, 2021, Local Code T4, in addition to the

 4 exclusion of time pursuant to the Court’s General Orders.

 5         2.       The parties agree and stipulate, and request that the Court find the following:

 6                  a)     The government has represented that has produced the discovery associated with

 7         this case including, among other things, investigative reports, photographs, as well as audio and

 8         video recordings.

 9                  b)     Counsel for defense desires additional time to consult with his client, to review

10         the current charges, to conduct investigation and research related to the charges, to review

11         discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

12         motions, and to otherwise prepare for trial.

13                  c)     Defense counsel believes that failure to grant the above-requested continuance

14         would deny counsel the reasonable time necessary for effective preparation, taking into account

15         the exercise of due diligence.

16                  d)     The government does not object to the continuance.

17                  e)     Based on the above-stated findings, the ends of justice served by continuing the

18         case as requested outweigh the interest of the public and the defendant in a trial within the

19         original date prescribed by the Speedy Trial Act.

20                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21         et seq., within which trial must commence, the time period of April 22, 2021 to July 22, 2021,

22         inclusive, is deemed excludable pursuant to this Court’s General Orders, and pursuant to 18

23         U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

24         the Court at defendants’ request on the basis of the Court’s finding that the ends of justice served

25         by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

26 / / /

27 / / /

28 / / /

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             3
30
                 Case 2:19-cr-00046-MCE Document 67 Filed 04/27/21 Page 4 of 4


 1          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: April 26, 2021                                    PHILLIP A. TALBERT
                                                              Acting United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8

 9   Dated: April 26, 2021                                    /s/ JESSE I. SANTANA
                                                              JESSE I. SANTANA
10                                                            Counsel for Defendant
                                                              NOE GANDARA-SOTO
11

12                                                    ORDER
13          IT IS SO ORDERED.
14 Dated: April 26, 2021

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             4
30
